DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This Office Action is responsive to the preliminary amendment filed March 6, 2020. As directed by the preliminary amendment: Claims 1-20 have been cancelled. Claims 21-40 are newly added and presently pending in this application.

Claim Objections
Claim 23 is objected to because of the following informalities: In ll. 2-3, the phrase “the at least one second” should be re-written as --the at least one second thread--. Appropriate correction is required.
Claim 29 is objected to because of the following informalities: In ll. 2-3, the phrase “the at least one thread” should be re-written as --the at least one second thread--. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Berthiaume (US 5,161,534).
Regarding claim 21, Berthiaume discloses a device (10) (figures 1-4), comprising a locking sleeve (12, 14), including an elongate shaft (12) defining a pin receiving bore therethrough (considered where element 50 is situated in), the elongate shaft (12) defining a plurality of slots (elements 30) (col. 2, ll. 58-60) extending longitudinally from a first end of the elongate shaft (12) to a first location along a length of the elongate shaft (12) to provide a plurality of collet arms (elements 18) (col. 2, ll. 58-60), each of the plurality of collet arms (elements 18) including at least one first thread (portion of element 32) integrally formed on an exterior surface of the plurality of collet arms (elements 18) and adjacent to the first end of the elongate shaft (12) (figure 1), at least one second thread (another portion of element 32) integrally formed on an exterior surface of the collet arms (elements 18) and adjacent to the at least one first thread (portion of element 32) (figure 1), and a thread-free zone (considered as a portion where the slot is situated in element 16) disposed between the at least one first thread (portion of element 32) and the at least one second thread (another portion of element 32) (figure 1).
Regarding claim 22, Berthiaume discloses wherein the first end of the elongate shaft (12) includes a chamfer (34, 38) (figure 1).
Regarding claim 23, Berthiaume discloses further comprising a collet nut (14) defining a threaded opening (figure 1) that is sized and configured to (i.e. capable of) engage the at least one first thread (portion of element 32) and the at least one second 
Regarding claim 24, Berthiaume discloses wherein the collet nut (14) includes an inner surface (figure 1) that is at least partially conical (figures 1-3) and is configured to engage the chamfer (figures 1-4).
Regarding claim 25, Berthiaume discloses wherein the collet nut (14) defines a hole (figure 1) defining an axis (figure 1) that extends perpendicular to an axis (figure 1) defined by the threaded opening (figure 1), and wherein the hole (figure 1) is positioned along a length of the collet nut (14) such that the hole is positioned along the thread-free zone (considered as the portion where the slot is situated in element 16) of the elongate shaft (12) of the locking sleeve when the collet nut (14) is engaged with the locking sleeve (figures 1-4).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 27-35 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of prior U.S. Patent No. 10,631,900. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14 of U.S. Patent No. 10,631,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the USP claims lies in the fact that the USP claims includes more elements and are thus, more specific. Thus, the USP is in effect a “species” of the “generic” invention of the instant application’s claims. It has been held that the generic invention is “anticipated” by the “species”.
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. 9,078,710. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the USP claims lies in the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SI MING KU/Primary Examiner, Art Unit 3775